Citation Nr: 1708176	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-27 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for pulmonary fibrosis, status post left lung resection (also claimed as chronic obstructive pulmonary disease (COPD), chronic lung infection, granuloma, and micro abscesses).

2.  Entitlement to an initial compensable rating for residual scars, status post left lung resection prior to June 23, 2016, and in excess of 10 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1961 to June 1965 and July 1965 to July 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in April 2011 and July 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The April 2011 rating decision granted service connection for pulmonary fibrosis status post left lung resection with residual scars in April 2011 at zero percent with an effective date of October 30, 2009.  The July 2016 rating decision separated the issue of residual scars status post lung resection and granted an increased rating to 10 percent effective June 23, 2016.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  From October 30, 2009, to June 23, 2016, the Veteran's pulmonary function tests resulted in a FVC value of 89 percent predicted; FEV-1 value of 71 percent predicted; and FEV-1/FVC values at 63 percent.

2.  Beginning June 23, 2016, the Veteran's pulmonary function tests revealed FVC at 86 percent predicted; FEV-1 at 81 percent predicted; and FEV-1/FVC at 94 percent.  

3.  Throughout the appeal period, the Veteran's residual scars, status post left lung resection, were superficial, linear, covered an area less than 929 square centimeters, and only one scar exhibited pain upon examination beginning June 2016. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for pulmonary fibrosis status post left lung resection have been met from October 30, 2009, to June 23, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Codes 6825, 6845 (2016).

2.  The criteria for an initial compensable rating for residual scars, status post left lung resection prior to June 23, 2016, and in excess of 10 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Adequate notice was provided to the Veteran in a letter dated May 2010 that fully addressed all notice elements, including: information and evidence needed to substantiate a claim for an increased rating, what information and evidence must be submitted by him and what information and evidence would be obtained by VA.  Accordingly, no further development is required with respect to the duty to notify.

The Board also finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's available personnel records; service treatment records (STRs), as well as post-service reports of private and VA treatment.  Additionally, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

The Veteran was afforded several VA examinations in conjunction with his claim for pulmonary fibrosis with residual scars post left lung resection in October 2010, May 2011 and June 2016.  Review of the examination reports reveal that certain testing could not be completed during the October 2010 examination, however, the May 2011 and June 2016 examinations include the appropriate tests, including results and provide medical observations based upon the foregoing.  Therefore, the record includes at least two VA examinations that are adequate to adjudicate the increased rating claims being decided herein, and no further examination is necessary.

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.

II.  Increased Rating Claims 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. at 126.

Pulmonary Fibrosis

The Veteran contends that his pulmonary fibrosis status post lung resection warrants a compensable rating.  

By way of background, the RO granted service connection for pulmonary fibrosis status post left lung resection with residual scars in April 2011 at zero percent. 

Respiratory disorders are rated under Diagnostic Codes (DC) 6600 through 6817 and 6822 through 6847.  Ratings under those diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher rating only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).

The Veteran's pulmonary disability is currently rated at zero percent under 38 C.F.R. § 4.97.  The April 2011 rating decision labeled the Veteran's disability as DC 6825 (diffuse interstitial fibrosis) and provided a rating under the General Rating Formula for Interstitial Lung Disease, which utilizes the results of the Forced Vital Capacity (FVC) or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) tests. 

Under the General Rating Formula for Interstitial Lung Disease (includes chronic pleural effusion or fibrosis): 10 percent rating is warranted for FVC of 75- to 80- percent predicted, or; DLCO (SB) of 66- to 80- percent predicted.  A 30 percent rating is warranted for FVC of 65- to 74- percent predicted, or; DLCO (SB) of 56- to 65- percent predicted.  A 60 percent rating is warranted for a FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is assigned when FVC is less than 50 percent of predicted value, or; DLCO (SB) is less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pumonale (right heart failure), or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6825 (2016).

The Veteran has argued that his disability should be rated under DC 6845 based on notes from each VA examiner that state the Forced Expiratory Volume in one second (FEV-1) results most accurately reflect the severity of the Veteran's condition. 

Under the General Rating Formula for Restrictive Lung Disease (includes diffuse interstitial fibrosis), a 10 percent rating is warranted for FEV-1 of 71-to 80-percent predicted; or, FEV-1/FVC of 71 to 80 percent; or, DLCO (SB) 66- to 80- percent predicted.  A 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted; or, FEV-1/FVC of 56 to 70 percent; or, DLCO (SB) 56- to 65- percent predicted.  A 60 percent evaluation is assigned when FEV-1 is 40 to 55 percent the predicted value, or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) 40- to 55- percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is assigned when FEV-1 is less than 40 percent of predicted value, or the ratio of FEV-1 to FVC is less than 40 percent, or; DLCO (SB) is less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pumonale (right heart failure), or; right ventricular hypertrophy, or ; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6845 (2016).

Post-bronchodilator studies are required when pulmonary function testing (PFT) is conducted for disability evaluation purposes, except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. § 4.96 (2016).  When evaluating a restrictive lung disability based on PFTs, VA is to use the post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5) (2016).  In those cases, VA is to use the pre-bronchodilator values for rating purposes.  Id.  If the FEV-1 and FVC values are both greater than 100 percent, then VA may not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96(d)(7) (2016).

Under 38 C.F.R. § 4.96(d), there are special provisions for applying the evaluation criteria for asbestosis, chronic pleural effusion or fibrosis, and certain other respiratory diseases, including that when there is a disparity between PFT results (FEV-1, FVC, etc.) so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is used.  38 C.F.R. § 4.96(d)(6).

Diagnostic Code 6845 covers chronic pleural effusion or fibrosis.  The Veteran's treatment records detail the lung resection surgery he underwent in January 2008 where the surgeon noted extensive fibrosis.  In a follow up, the Veteran was seen by the same surgeon, who found that he had developed a pleural effusion.  Examiners from the June 2016, April and May 2011 VA exams stated that the FEV-1 results most accurately reflected the Veteran's level of disability.  Further, a rating under DC 6845 would result in a compensable rating-prior to June 23, 2016.   

As noted above, the examiner from the October 2010 VA examination was unable to complete the PFTs due to the Veteran's recent hernia surgery.  As such, another examination was ordered. 

The April 2011 examination revealed PFT findings as FVC as 89 percent predicted, FEV-1 as 71 percent predicted, and FEV-1/FVC as 63 percent.  The examiner noted the Veteran made a satisfactory effort and cooperated during the testing but began coughing towards the end.  The examiner interpreted the Veteran's condition as an obstructive lung disease. 

The May 2011 examination revealed PFT findings as 89 percent predicted for FVC, 71 percent predicted for FEV-1 and 63 percent for FEV-1/FVC.  The examiner noted that the Veteran provided a good effort and that the FEV-1 values more accurately reflected the severity of his condition.  The Veteran's chest x-ray and lung exam were normal, however, he did complain of a cough and shortness of breath.  The examiner remarked that shortness of breath would have an effect on the Veteran's ability to perform occupational and daily activities/tasks.  

Upon careful review of the evidence of record, the Board finds that the Veteran is entitled to a 30 percent rating for his pulmonary fibrosis between October 30, 2009, and June 23, 2016.  The preponderance of the evidence is against a rating in excess of 30 percent prior to June 23, 2016, and is against a compensable rating after June 23, 2016.  

First, the Veteran has been noted by some clinicians to have interstitial lung disease and by others to have obstructive lung disease.  Both the April and May 2011 VA examinations showed FEV-1 results at 71 percent predicted and FEV-1/FVC at 63 percent.  Under the rating formula for DC 6845, a 30 percent rating is assigned where the FEV-1/FVC ratio is between 56 and 70 percent.  In light of the examiners' statements and review of the Veteran's symptoms, the Board finds that it would be most advantageous to the Veteran to rate his disability under DC 6845.  

The June 2016 VA examination revealed PFT findings as 86 percent predicted for FVC, 81 percent predicted for FEV-1 and 94 percent for FEV-1/FVC.  The examiner also noted the Veteran's condition impacts his ability to work because he gets dyspneic (heavy or labored breathing) with exertion and hence he has to be careful during strenuous activities such as heavy lifting.  The examiner marked FEV-1 results as the most accurate reflection of the Veteran's disability.  Based on the June 2016 examination results, the Board finds that his disability would not warrant a compensable rating under either DC 6825 or 6845 after June 23, 2016.  In other words, the preponderance of the evidence of record supports that a 30 percent rating is warranted from October 30, 2009, to June 23, 2016. 

The Board has considered the Veteran's competent lay testimony regarding his lung symptoms, and has taken them into consideration with the award of the 30 percent rating from October 30, 2009, to June 23, 2016.  The most probative evidence of record, prepared by neutral, skilled professionals, does not show that a compensable disability rating is warranted from June 23, 2016.  For the reasons expressed above, the Board finds that the Veteran's lung disability has not met or approximated the criteria for a higher or separate rating-other than the 30 percent rating assigned from October 30, 2009, to June 23, 2016.  See 38 C.F.R. §§ 3.102, 4.3.

Accordingly, the Board finds that under DC 6845 the Veteran is entitled to a 30 percent rating, but no higher, from October 30, 2009, to June 23, 2016, and zero percent thereafter. 

Residual Scars

The Veteran contends that his residual scars post left lung resection warrant an initial compensable rating prior to June 23, 2016, and a rating in excess of 10 percent thereafter. 

By way of background, the RO granted service connection for pulmonary fibrosis, status post left lung resection with residual scars in April 2011 at zero percent.  The RO later increased the rating to 10 percent in a July 2016 rating decision, effective June 23, 2016.  

In order for the Veteran to receive a disability rating of 20 percent under Diagnostic Code 7804, the evidence must demonstrate that three or four scars are unstable or painful.  Evidence that shows five or more scars as unstable or painful warrants a 30 percent rating.  Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7801-7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic 7805 (2016).

The October 2010 examiner noted five scars from lung resection surgery, located on the left side of the Veteran's back.  The four smaller scars measured 1 cm x 1 cm were round and the larger scar measured at 16 cm x 0.5 cm was linear.  The scars were not painful and there was no skin breakdown.  The scars were superficial with no underlying tissue damage.  There was no evidence of inflammation, edema, keloid formation or disfigurement.  The examiner noted that the scars did not limit the Veteran's motion or function. 

During the May 2011 VA examination, the examiner noted a 16 x 0.5cm scar on the posterior side of the trunk.  The scar was linear, superficial, and stable, with no underlying tissue damage.  There was no evidence of edema, inflammation, or keloid formation.  The Veteran denied any pain.  The examiner opined that the scar did not cause any disfigurement, limitation of motion or function.

The Veteran was afforded a VA scars examination in June 2016, during which physical examination revealed an 18 x 0.1cm scar on the posterior trunk from his lung surgery.  The scar was linear and stable.  There is no adherence to the underlying tissue.  The examiner found that the scar did not cause any limitation of function or disfigurement and noted that the scars would not impact his ability to work.  The Veteran reported the long scar is painful on occasion.  The Veteran also has three additional scars measured at 1 x 0.1cm each, that were not painful.

A review of the private and VA treatment records show no complaints of pain or treatment for the scars on the Veteran's chest. 

Following careful review of the evidence of record, the Board finds that the preponderance of the evidence is against awarding a rating in excess of 10 percent for scars prior to June 23, 2016.  Prior to the June 2016 VA examination, the Veteran denied any pain as to the scars and the June 2016 examination report shows that only one of the four residual scars is painful.  Additionally, the examiners indicated that the scars were stable.  As the Veteran did not exhibit painful or unstable scars prior to June 23, 2016, he is not entitled to a compensable rating during that timeframe.  

Additionally, the Board finds that a disability rating above 10 percent is not available for the residual scars from June 23, 2016.  Although his biggest scar is noted to be painful, the other scars were painless and stable.  As noted above, a rating in excess of 10 percent would only be warranted in this case if the Veteran had three to four painful or unstable scars.  Again, only one of his scars is painful.  As such, a disability rating in excess of 10 percent beginning June 23, 2016 is not warranted.  

The Board finds that the preponderance of the evidence shows that his lung resection scars do not warrant a compensable rating prior to June 23, 2016, or in excess of 10 percent thereafter.  

III.  Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected pulmonary fibrosis and residual scars, status post left lung resection is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability and scars with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports pain in one scar, and shortness of breath, cough, pain in his lungs and wheezing.  The general rating formula for restrictive lung disease does not enumerate symptoms rather, as noted above, the ratings are based on the results of PFTs which do account for certain symptomatology.  Further, the 10 percent rating under DC 7804 for residual scars is specific for pain.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disabilities on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A 30 rating, but no higher, for pulmonary fibrosis status post left lung resection (also claimed as chronic obstructive pulmonary disease, chronic lung infection, granuloma, and micro abscesses) from October 30, 2009, to June 23, 2016, is granted.

Entitlement to an initial compensable rating for residual scars, status post left lung resection prior to June 23, 2016, and in excess of 10 percent thereafter is denied.


REMAND

Based on the ratings assigned and continued above, the Veteran does not meet the schedular requirements for a TDIU.  However, he has stated that he was unable to perform job duties due to his lung and heart conditions and was terminated from his job in February 2012.  As shown above, the June 2016 VA examiner opined that the Veteran's disability could impact his ability to work because he gets dyspnea with exertion and has to be careful doing strenuous activity such as heavy lifting. 

The Board finds that entitlement to TDIU has been raised by the record and the Veteran should be afforded an opportunity to develop his claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the requirements for entitlement to a TDIU-including VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability).

2.  After the above development has been completed, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H.M. Walker 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


